          Case 1:19-cv-03865-AJN Document 33 Filed 04/21/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                            4/21/2020
SOUTHERN DISTRICT OF NEW YORK


  Raven Diaz,

                         Plaintiff,
                                                                   19-cv-3865 (AJN)
                 –v–
                                                                        ORDER
  Marriott International, Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       In light of the 90-day stay entered in this case, the case management conference currently

scheduled for May 1, 2020 is hereby adjourned sine die.

       SO ORDERED.


               21 2020
 Dated: April ____,
        New York, New York
                                                ____________________________________
                                                          ALISON J. NATHAN
                                                        United States District Judge




                                                   1
